
	
		I
		112th CONGRESS
		1st Session
		H. R. 1017
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Markey (for
			 himself, Mr. Owens,
			 Mr. Welch,
			 Ms. DeLauro, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the sale of light grade petroleum from the
		  Strategic Petroleum Reserve and its replacement with refined petroleum
		  product.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Supply and Price Reduction
			 Act of 2011 or the Enhanced SPR Act.
		2.DefinitionIn this Act, the term
			 Secretary means the Secretary of Energy.
		3.Petroleum product
			 reserveSection 154(a) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6234(a)) is amended by striking
			 1 billion barrels of petroleum products and inserting
			 1,000,000,000 barrels of petroleum products (including at least
			 30,000,000 barrels of refined petroleum products).
		4.Sale of oil from
			 the Strategic Petroleum Reserve and acquisition of refined petroleum
			 product
			(a)Initial
			 petroleum sale and replacementNotwithstanding section 161 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6241), the Secretary
			 shall—
				(1)sell, in the
			 amounts and on the schedule described in subsection (b), light grade petroleum
			 from the Strategic Petroleum Reserve and acquire refined petroleum
			 product;
				(2)deposit the cash
			 proceeds from sales under paragraph (1) into the SPR Petroleum Account
			 established under section 167 of the Energy Policy and Conservation Act (42
			 U.S.C. 6247); and
				(3)from the cash
			 proceeds deposited pursuant to paragraph (2), withdraw the amount necessary to
			 pay for the direct administrative and operational costs of the sale and
			 acquisition, including for acquisition and maintenance of, and improvements to,
			 storage facilities.
				(b)Amounts and
			 schedule
				(1)In
			 generalThe sale and acquisition described in subsection (a)
			 shall require the offer for sale of a total quantity of not less than
			 30,000,000 barrels of light grade petroleum from the Strategic Petroleum
			 Reserve. The sale shall commence not later than 180 days after the date of
			 enactment of this Act and be completed not later than 3 years after such date
			 of enactment. In no event shall the Secretary sell barrels of oil under
			 subsection (a) that would result in a Strategic Petroleum Reserve that contains
			 fewer than 90 percent of the total amount of barrels in the Strategic Petroleum
			 Reserve as of the date of enactment of this Act.
				(2)AcquisitionsThe
			 Secretary shall acquire refined petroleum product under this section—
					(A)beginning no
			 sooner than 180 days after the date of enactment of this Act;
					(B)ending no later
			 than 5 years after the date of enactment of this Act; and
					(C)in a manner so as
			 to minimize both the cost to the Federal Government and market disruption
			 associated with the acquisition.
					5.Report to
			 CongressNot later than 18
			 months after the date of enactment of this Act, the Secretary shall transmit to
			 Congress a report—
			(1)describing the amounts of light grade
			 petroleum sold and refined petroleum product acquired under this Act;
			(2)describing the actions taken for the
			 storage of refined petroleum product acquired under this Act, and identifying
			 any requirements for additional facilities;
			(3)describing efforts the Department has taken
			 to ensure that distributors and importers are not discouraged from maintaining
			 and increasing supplies of refined petroleum products;
			(4)describing actions that the Department has
			 taken and plans to take to ensure quality of refined petroleum product in the
			 Reserve, including the rotation of product stored; and
			(5)analyzing the
			 effects that activities under this Act have had on oil markets.
			
